This case is governed by the principles stated in Trepanier v. Insurance Co., ante, 118, "Whether the plaintiff *Page 476 
had been living at the premises for any part of the time during the thirty days immediately preceding the fire, is the issue." Ib. The testimony of the plaintiff required the submission of this issue to the jury. The defendant argues that "the term `occupancy' means a practical use of the premises for the purposes intended and occupancy that measurably lessens the vigilance and care that would be incident to its use for such purpose, is not an occupancy within the meaning of the term as it is employed." This contention is inconsistent with the above decision and is otherwise without merit. In accordance with the stipulation of the defendant, there must be
Judgment for the plaintiff.